t c memo united_states tax_court ramon reynoso petitioner v commissioner of internal revenue respondent docket nos filed date russell p briesacker jr for petitioner mindy s meigs for respondent memorandum findings_of_fact and opinion marvel judge in notices of deficiency for and respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal_income_tax year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure big_number in an amended answer respondent asserted an increased deficiency and increased additions to tax for the deficiencies and additions to tax with respect to petitioner’s federal_income_tax in dispute are as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure big_number after concessions the issues for decision are whether petitioner had unreported income of dollar_figure and dollar_figure for and respectively whether and to what extent petitioner is entitled to business_expense deductions for the years at issue whether petitioner is liable for self- 1in a stipulation of settled issues the parties stipulated that for petitioner did not receive wages of dollar_figure as set forth in the notice_of_deficiency and that petitioner received interest_income of dollar_figure at trial respondent conceded that petitioner is entitled to joint filing_status and the parties agreed that petitioner is entitled to three dependency_exemptions for for respondent has conceded that petitioner is entitled to a married_filing_separately status at trial the parties agreed that petitioner is entitled to three dependency_exemptions for with the exception of the issues addressed in this opinion the remaining adjustments are computational employment_tax for the years at issue whether and to what extent petitioner must recognize short-term_capital_gain from the sale of a property in whether petitioner is entitled to joint filing_status for and whether petitioner is liable for additions to tax under sec_6651 and and for the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in california when he filed his petition 2unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar 3in his opening brief petitioner raised two new issues whether he is entitled to itemized_deductions claimed on a schedule a itemized_deductions with respect to the real_property_taxes and interest related to the property he sold in and if we disallow petitioner’s claimed joint filing_status for whether he is obligated to report only half of his income on the basis of california community_property_laws with respect to petitioner’s claimed itemized_deductions all of the claimed deductions related to the property he sold in accordingly we will address his claim in part v c of this opinion see infra pp petitioner’s community_property argument relates to the filing_status issue accordingly we will address petitioner’s community_property argument in part vi of this opinion see infra note i background petitioner a permanent u s resident works in the construction industry in he married erika avila blanca mrs reynoso he has seven children mrs reynoso is the mother of his three youngest children ii petitioner’s property transactions on date aida avila petitioner’s relative signed a grant deed transferring the title to a property at berkshire drive riverside california berkshire property to petitioner ostensibly for no consideration before transferring the title to petitioner ms avila refinanced the berkshire property and secured a new mortgage petitioner and mrs reynoso moved into the berkshire property at some point in while residing at the berkshire property petitioner decided to renovate and improve the property on date he secured an dollar_figure loan from money solutions group which he used in part to fund renovation work on the berkshire property including improvements to the horse stables and driveway installation of a tennis court and a block wall and interior improvements such as installation of crown molding and new flooring on a date that is not in the record he hired alfredo’s welding to perform welding work on the horse stables alfredo’ sec_4the grant deed was not recorded until date welding had a mechanic’s lien on the berkshire property as security for payment on or about date petitioner sold the berkshire property for dollar_figure petitioner received a closing statement showing gross_proceeds of dollar_figure with respect to the sale and various payees who received proceeds from the sale at the closing petitioner received a check for dollar_figure the balance due to him after payment of various liabilities and expenses respondent received a form 1099-s proceeds from real_estate transactions from new century title co new century on which new century reported that petitioner received gross_proceeds of dollar_figure from the sale of the berkshire property on date petitioner purchased property at ridge point way riverside california ridge point property petitioner and mrs reynoso resided at the ridge point property beginning in date and throughout iii petitioner’s business activities in petitioner began working as a contractor for nijjar realty inc d b a pama management co pama a property management company during the years at issue he worked for pama as an independent_contractor under 5pama classified petitioner as an independent_contractor and not as an employee during the years at issue the trade names r r construction and los brothers co his sole_proprietorship construction businesses during and continuing until sometime in early petitioner also worked with peter ortiz to provide construction services for pama after petitioner ceased working with mr ortiz on joint projects mr ortiz doing business as peter ortiz rci continued to provide construction services to pama independently however mr ortiz and petitioner continued to help each other on pama projects from time to time as payment for petitioner’s services pama wrote checks to r r construction and los brothers co when pama issued a check a pama employee would record the check in its vendor histories during pama issued checks to r r construction and checks to los brothers co totaling dollar_figure and dollar_figure respectively during pama issued checks to r r construction totaling dollar_figure 6pama maintains vendor histories for each vendor a pama employee enters the relevant information when pama issues a check to a vendor each entry includes the check number amount and date as well as a description of the work performed including the name of the property where the vendor performed the work the descriptions of the work performed include the following rehab partial roof or roofing asphalt paint or painting decking carports final workers stucco redesign cement labor additional wood demolish inspection extra facial garage mold mildew beams permits construction and inside units respondent did not receive any information returns with respect to petitioner’s business activities for for respondent received the following information returns with respect to petitioner’s business activities a form 1099-misc miscellaneous income from peter ortiz rci reporting nonemployee compensation of dollar_figure and a form 1099-misc from pama reporting nonemployee compensation of dollar_figure iv petitioner’s failure to keep records and substantiate business_expenses petitioner did not maintain any ledgers or journals in which he recorded the income and expenses of his construction businesses he did not maintain records showing the addresses of the worksites and the materials workers and subcontractors required to complete the job he did not maintain any form of payroll records petitioner paid both business and personal expenses using his bank of america accounts see infra he engaged in numerous cash transactions including substantial cash deposits and withdrawals although petitioner paid various business_expenses in and with respect to the construction work he performed for pama he made minimal effort to reconstruct his business expenditures during the course of these proceedings v petitioner’s bank accounts during petitioner maintained two personal bank accounts at bank of america account no and account no he did not deposit any checks from pama into either account during however petitioner made a number of large cash deposits into the accounts during he maintained a third bank account under the name r r construction he deposited at least some of his checks from pama into this third account from february through date petitioner maintained an account at bank of america account no titled ramon reynoso r and r construction from february through date he maintained an account at bank of america account no titled ramon reynoso r and r construction dollar_figure in he deposited checks from pama totaling dollar_figure 7petitioner made taxable deposits of dollar_figure into account no during from april through date he made taxable deposits of dollar_figure into account no as of date bank of america had closed account no 8the record does not contain copies of account statements or deposit slips for this third account 9during petitioner made taxable deposits of dollar_figure into account no including the pama checks 10during petitioner made taxable deposits of dollar_figure into account no including the pama checks into account no and he deposited checks from pama totaling dollar_figure into account no dollar_figure vi notices of deficiency petitioner failed to timely file tax returns for and dollar_figure consequently respondent prepared substitutes for returns under sec_6020 for and on the basis of the substitutes for returns respondent mailed to petitioner notices of deficiency for and 11during the years at issue petitioner also cashed a number of checks including checks from pama he often cashed his checks at mira loma market 12on date respondent received petitioner’s form_1040 u s individual_income_tax_return for on the form_1040 petitioner used a filing_status of married_filing_jointly and listed his occupation as construction he reported a total_tax liability of dollar_figure he also claimed the earned_income_credit the additional_child_tax_credit a credit for federal telephone_excise_tax paid and a refund of dollar_figure on an attached schedule c profit or loss from business petitioner identified his business name as r r construction and reported gross_receipts and total expenses of dollar_figure and dollar_figure respectively he attached to his return a form_4562 depreciation and amortization relating to depreciation of vehicles purportedly used in his business activity on an attached schedule d capital_gains_and_losses he reported a long-term gain of dollar_figure he also attached a form_4797 sales of business property on which he reported that on date he sold the berkshire property for dollar_figure on the form_4797 he reported a gain of dollar_figure from the sale of the berkshire property 13petitioner had not filed a federal_income_tax return for as of the date of trial in the notice_of_deficiency for mailed on date respondent determined that petitioner had compensation income of dollar_figure interest_income of dollar_figure and a short-term_capital_gain of dollar_figure respondent also determined that petitioner was liable for additions to tax under sec_6651 and and respondent determined the income_tax deficiency using married_filing_separately filing_status for petitioner in an amended answer respondent made further adjustments with respect to petitioner’s taxable_year respondent alleged in the amended answer that in addition to the income items and capital_gain set forth in the notice_of_deficiency petitioner had unreported schedule c gross_receipts of dollar_figure from work he performed for pamadollar_figure respondent also determined that petitioner was liable for self-employment_tax with respect to his income from pama in the notice_of_deficiency for mailed on date respondent determined that petitioner had nonemployee compensation of dollar_figure and was liable for self-employment_tax with respect to that compensation respondent also determined that petitioner was liable for additions to tax under sections 14respondent did not consider the income reported on petitioner’s untimely filed return in determining the amount of his unreported schedule c gross_receipts set forth in the amended answer a and and respondent determined the income_tax deficiency using a single filing_status for petitioner vii petitioner’s tax_court proceedings after receiving the notices of deficiency petitioner15 filed petitions contesting respondent’s determinations with respect to petitioner’s and taxable years we consolidated the two cases for trial briefing and opinion during the course of the trial petitioner did not call any subcontractors laborers or suppliers in an effort to reconstruct his expenses petitioner also did not introduce any expert testimony regarding the customary profit margin in the construction industry viii petitioner’s compliance history petitioner failed to file federal_income_tax returns for and the record contains no indication that petitioner has ever filed federal employment_tax returns or made any estimated_tax payments petitioner’s history 15petitioner and mrs reynoso jointly filed a petition contesting respondent’s determinations with respect to respondent subsequently filed a motion to dismiss for lack of jurisdiction as to mrs reynoso and to change caption on the grounds that no notice_of_deficiency or notice_of_determination had been issued to mrs reynoso for we granted respondent’s motion and dismissed the case for lack of jurisdiction as to mrs reynoso shows an extended failure to comply with his tax reporting and payment obligations i burden_of_proof a in general opinion generally the commissioner’s determinations in a notice of a deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous see rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary16 with regard to all reasonable requests for information sec_7491 see also 116_tc_438 in addition if the commissioner raises a new issue or seeks an 16the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 increase in the deficiency the commissioner has the burden_of_proof as to the new issue or the increased deficiency see rule a petitioner does not contend that sec_7491 applies and the record establishes that he did not satisfy the sec_7491 requirements accordingly petitioner bears the burden_of_proof with respect to all disputed factual issues except with respect to the increased deficiency asserted in respondent’s amended answer see rule a respondent concedes that under rule a respondent bears the burden_of_proof with respect to the increased deficiency b burden of production under sec_6201 under sec_6201 if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative information in addition to the information_return concerning the deficiency attributable to the income item the burden shifts to the commissioner only if the taxpayer fully cooperates with the commissioner by providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested see id respondent received two information returns with respect to petitioner’s income for a form 1099-misc from pama showing compensation of dollar_figure and a form 1099-misc from peter ortiz rci showing compensation of dollar_figure petitioner does not dispute that he received income from pama in however he does dispute the accuracy of the amount of income pama reported on the form 1099-misc petitioner has offered only vague contentions that the amount of income reported on the form 1099-misc submitted by pama is erroneous furthermore in his brief petitioner conceded that he generally agrees with the dollar_figure amount pama reported on the form 1099-misc petitioner’s vague assertions are insufficient to shift the burden of production to respondent under sec_6201dollar_figure see sanders v commissioner tcmemo_2010_279 17the record also contains a copy of a form 1099-misc purportedly issued by pama showing payment of dollar_figure of nonemployee compensation to los brothers co in the record contains no evidence that pama actually filed the form 1099-misc 18petitioner does not dispute the accuracy of the form 1099-s respondent received with respect to the berkshire property 19even if we were to assume that petitioner’s dispute is reasonable respondent has introduced probative evidence that petitioner had unreported taxable_income as shown on the information returns petitioner also disputes that he received any income from peter ortiz rci in petitioner admitted however that he worked for mr ortiz during he further testified that he deposited checks made payable to mr ortiz into his own bank accountdollar_figure petitioner’s attempt to dispute the accuracy of the information_return under these circumstances is not reasonable accordingly we find that the burden of production with respect to petitioner’s income from peter ortiz rci did not shift to respondent under sec_6201 ii unreported income sec_61 defines gross_income as all income from whatever source derived and includes compensation paid for services whether furnished by the taxpayer as an employee a self-employed_person or an independent_contractor a taxpayer must maintain books_and_records establishing the amount of his or her gross_income sec_6001 if a taxpayer fails to maintain the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 the commissioner’s reconstruction_of_income need only be 20in addition respondent introduced evidence that petitioner failed to cooperate petitioner testified that he previously told respondent’s counsel that he never had worked for mr ortiz he admitted during his testimony that he began working with mr ortiz in and that he worked with mr ortiz through reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite the commissioner has great latitude in reconstructing a taxpayer’s income see sec_446 petzoldt v commissioner t c pincite the commissioner may reconstruct a taxpayer’s income using third-party information returns see 117_f3d_785 5th cir ketler v commissioner tcmemo_1999_68 the commissioner also may use bank records and other third-party records to reconstruct a taxpayer’s income see 647_f2d_875 9th cir aff’g tcmemo_1979_319 see also 999_f2d_760 4th cir aff’g tcmemo_1992_153 as noted above the commissioner’s deficiency determination normally is entitled to a presumption of correctness see rule a see also 702_f2d_1288 9th cir however when a case that involves unreported income is appealable to the u s court_of_appeals for the ninth circuit as this case appears to be absent a stipulation to the contrary see sec_7482 the commissioner’s determination of unreported income is entitled to a presumption of correctness only if the commissioner first establishes some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received unreported income see 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden of production shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 the parties stipulated that during the years at issue petitioner operated two sole_proprietorship construction businesses and provided construction services for pama through those businesses petitioner testified that he did not keep any sort of ledger or journal with respect to the income of his construction businesses he stipulated that he received pama checks during and but he testified that he did not record his receipt of checks from pama the parties also stipulated that petitioner maintained bank accounts into which he deposited receipts during the years at issue accordingly we find that respondent acted reasonably in reconstructing petitioner’s income we address each year in turn a - - respondent introduced copies of pama’s vendor histories showing that in pama made payments to r r construction and los brothers co of dollar_figure and dollar_figure respectively respondent also introduced copies of canceled checks that pama wrote to r r construction and los brothers co during petitioner’s endorsement appears on a number of the canceled checks petitioner testified that he worked on all of the properties listed on pama’s vendor histories for r r construction and los brothers co he further testified that he deposited checks from pama into one of his bank accounts we find that respondent has connected petitioner with the income-producing activity consequently petitioner bears the burden of proving that respondent’s determinations were erroneous see weimerskirch v commissioner f 2d pincite except with respect to the additional unreported income of dollar_figure for see rule a respondent relies on pama’s vendor histories canceled checks and petitioner’s own admissions all of which show that petitioner operating through his sole_proprietorship construction businesses performed services for and received income from pama during petitioner has raised no issues with respect to respondent’s determination and in his brief has conceded that he generally agrees with respondent’s determination of unreported income for accordingly we sustain respondent’s determination with respect to petitioner’s unreported income for b for respondent introduced a wage and income transcript showing that petitioner received compensation from pama and peter ortiz rci of dollar_figure and dollar_figure respectively and that respondent received forms 1099-misc from pama and peter ortiz rci with respect that income respondent also introduced a copy of pama’s vendor history for r r construction showing payments of dollar_figure to r r construction during respondent introduced deposit slips for account nos and showing that petitioner deposited checks from pama made payable to r r construction and to mr ortiz respondent also introduced copies of canceled checks from pama that petitioner had endorsed petitioner admitted at trial that he worked for pama and mr ortiz during we find that respondent has introduced sufficient evidence to connect petitioner with the income-producing activities consequently petitioner bears the burden of proving that respondent’s determinations were arbitrary or erroneous see weimerskirch v commissioner f 2d pincite petitioner raises two arguments with respect to respondent’s reconstruction_of_income first while petitioner has conceded that he generally agrees that he received dollar_figure from pama in he continues to question the accuracy of pama’s records second he disputes that he received payments from peter ortiz rci during petitioner examined copies of the canceled checks from pama at trial and testified that he did not cash certain checks with respect to some of the checks petitioner testified that he did not work at the jobsite identified on the face of the check with respect to at least two of the disputed checks however petitioner later testified that he did work at that jobsite in addition when respondent questioned petitioner about one of the checks during cross-examination he admitted that he may have cashed the check and that he was not sure whether the signature on the check was his own in response to petitioner’s testimony that he did not cash certain checks respondent introduced copies of deposit slips for petitioner’s bank accounts showing that he deposited a number of the disputed checks into his bank accounts while the endorsements on some of the other disputed checks are illegible a number of the checks bear the endorsement r r construction with respect to check no petitioner testified that he did not cash the check and that mr ortiz endorsed the check however the check bears markings including petitioner’s birthdate and identification card number and a stamp indicating that it was cashed at mira loma market a place where petitioner regularly cashed checks petitioner offered no evidence to explain why other individuals would have cashed or deposited checks made payable to his sole_proprietorship businesses at one point petitioner testified that he was unsure as to whether anyone else had signatory authority on his bank accounts however he also testified that he was the only individual with signatory authority on his bank accounts petitioner’s testimony was inconsistent during trial and conflicts with other credible_evidence in the record in the absence of corroborating evidence we find his testimony regarding the disputed checks to be self-serving and unreliable see 87_tc_74 petitioner has failed to introduce any credible_evidence that pama incorrectly reported compensation it paid to petitioner on its vendor history and on the form 1099-misc with respect to the income from peter ortiz rci respondent introduced copies of deposit slips for petitioner’s account nos and the deposit slips show that during petitioner deposited checks made payable to peter ortiz r r construction and peter ortiz rci construction totaling dollar_figure into account no respondent also introduced copies of canceled checks made payable to peter ortiz r r construction that petitioner cashed petitioner testified that he worked on some projects for mr ortiz in and that he may have received payment from mr ortiz he further testified that if mr ortiz could not work on a particular pama project he would complete the project under mr ortiz’s name he testified that mr ortiz may have performed work for pama under petitioner’s name petitioner testified that he deposited checks made payable to mr ortiz into his bank accounts he further testified that the payments he received may have derived from his sale of trucks to mr ortiz in petitioner neither called mr ortiz as a witness at trial nor introduced any documents relating to his alleged sale of trucks to mr ortiz moreover petitioner admitted that he worked for mr ortiz during petitioner has failed to introduce any credible_evidence that he did not work for peter ortiz rci or that peter ortiz rci incorrectly reported compensation paid to petitioner during see eg 117_f3d_785 holding that the commissioner did not act arbitrarily in relying upon third-party payor reports to determine a taxpayer’s income where the taxpayer failed to file a return or other sworn document disputing the income reflected in such reports accordingly we sustain respondent’s determinations with respect to petitioner’s unreported income for iii business_expenses generally a taxpayer is entitled to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 am stores co v commissioner 114_tc_458 an expense is ordinary if it is customary or usual within the particular trade business or industry or if it relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 personal living or family_expenses generally are not deductible see sec_262 deductions are a matter of legislative grace and ordinarily a taxpayer must prove that he is entitled to the deductions he claims 503_us_79 a taxpayer must maintain records to substantiate claimed deductions and to establish the taxpayer’s correct_tax liability higbee v commissioner t c pincite see also sec_6001 the taxpayer must produce such records upon the secretary’s request sec_7602 see also sec_1_6001-1 income_tax regs adequate substantiation must establish the nature amount and purpose of a claimed deduction higbee v commissioner t c pincite see also 65_tc_87 aff’d per curiam 540_f2d_821 5th cir in deciding whether a taxpayer adequately substantiated a claimed deduction we are not required to accept the taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount of the deductible expense 39_f2d_540 2d cir see also friscia constr inc v commissioner tcmemo_2000_192 estimating that a construction company had a profit margin of approximately on the basis of the taxpayer’s testimony canceled checks and banking records booher v commissioner tcmemo_1986_475 estimating that a drywall contractor incurred expenses equal to approximately of his income for the year at issue on the basis of the taxpayer’s testimony and the commissioner’s concessions for prior years however we cannot estimate the amount unless the taxpayer introduces evidence that he paid_or_incurred the expense and the evidence is sufficient for us to develop a reasonable estimate 245_f2d_559 5th cir in estimating the amount we bear heavily upon the taxpayer who failed to maintain and produce the required records see cohan v commissioner f 2d pincite petitioner admits that he failed to maintain and produce adequate_records to substantiate his claimed business expensesdollar_figure petitioner contends however that this court should estimate his business_expenses pursuant to 39_f2d_540 on brief he asks this court to find that he incurred business_expenses equal to approximately of his income from pama for each year at issuedollar_figure he calculated this figure by analyzing pama’s vendor histories and dividing pama’s payments to him into four categories subcontractor payments worker and permit payments inspection payments and 21petitioner appears to argue that this court should estimate his business_expenses because his accountant william turner lost petitioner’s business records we reject this argument because petitioner has not convinced us that his accountant had any of petitioner’s business records in addition when a taxpayer’s records have been destroyed or lost due to circumstances beyond his control for example fire flood earthquake or other_casualty the taxpayer may substantiate the claimed deductions by a reasonable reconstruction of his expenditures see christensen v commissioner tcmemo_2006_62 petitioner did not do so 22petitioner does not contend that he is entitled to deduct any business_expenses with respect to the income he received from peter ortiz rci furthermore he has introduced no evidence and offered no testimony regarding whether he incurred business_expenses while working for peter ortiz rci accordingly we consider only whether petitioner incurred business_expenses in performing services for pama during the years at issue other_payments including all payments for smaller jobs that did not require a subcontractor he estimated that he earned a profit from subcontractor payments a profit from worker and permit payments a profit from inspection payments and a profit from other paymentsdollar_figure respondent contends that petitioner is not entitled to deduct any business_expenses because he has neither substantiated the claimed expenses nor introduced evidence upon which this court may base a reasonable estimate the record contains copies of receipts and invoices from as well as check registry excerpts and carbon copies of checks for the majority of the 23petitioner testified that he typically earned a profit from jobs that required subcontractor work he has conceded that because he failed to maintain the required books_and_records he is not entitled to use a profit margin in calculating his expenses he doubled the profit margin figure and used a profit margin to calculate his expenses with respect to the subcontractor payments 24petitioner contends that a profit margin is appropriate because he used almost the entirety of the worker and permit payments to pay for business_expenses 25petitioner contends that this court should use a profit margin to calculate business_expenses incurred with respect to the other_payments because petitioner expected to earn a higher profit from smaller jobs that he completed himself receipts and invoices are not credible and the check registry excerpts and 26a number of invoices show the purchaser as an individual other than petitioner none of the delivery addresses on the invoices correspond with the addresses for the pama properties where petitioner worked during some of the invoices clearly relate to work petitioner performed outside of his employment with pama in particular a number of invoices related to work performed at a property on gerona street the record contains no evidence regarding the owner of the gerona street property and what type of work if any petitioner performed at the property petitioner also introduced copies of permit applications filed in two of the permit applications do not bear an address for the relevant property and one application shows the relevant address as the gerona street property he also introduced receipts from the home depot and a lumber store the receipts do not show that petitioner made the purchases or the property for which petitioner purportedly purchased the supplies additionally petitioner introduced invoices to substantiate depreciation_deductions he claimed on his form_4562 the record includes a schedule ostensibly prepared by mr turner showing that petitioner claimed depreciation with respect to four vehicles a ford truck a chevrolet truck a peterbilt dumptruck and a ford expedition with respect to the ford truck the record shows that the vehicle actually was purchased by anatalio hidalgo jr with respect to the chevrolet truck the record contains a copy of a purchase agreement showing that gilberto ruiz olvera purchased the truck and that the primary use of the truck was personal family or household with respect to the ford expedition the record contains a copy of a purchase agreement showing that esther soto and petitioner purchased the vehicle and that the primary use of the truck was personal family or household petitioner introduced the following documents purportedly to substantiate his claimed business_expenses for an invoice from dunn-edwards corp a signed statement from wheeler paving inc and nine invoices from j r painting cleaning services we find that the signed statement from wheeler paving inc is not credible the statement from wheeler paving inc indicates continued carbon copies are unreadable the record also contains copies of pama’s vendor histories for and the vendor histories show that pama issued checks to petitioner as payment for labor workers materials subcontractor expenses permits and inspections with respect to the subcontractor expenses pama’s vendor histories indicate that pama issued checks to petitioner for particular subcontractor continued that on date petitioner paid wheeler paving inc a dollar_figure deposit for work on a pama property however petitioner’s bank statements show that he neither wrote a check for dollar_figure during date nor withdrew a sufficient amount of cash to pay the deposit we find that the invoices from dunn-edwards and j r painting cleaning services are credible the dunn-edwards invoice shows the purchaser as rci construction and the total amount due as dollar_figure the record contains a copy of a canceled check drawn on petitioner’s bank of america account for dollar_figure made payable to dunn-edwards furthermore the invoice and check bear a notation showing that the job location was one of the pama properties where petitioner worked the j r painting cleaning services invoices which total dollar_figure each bear a notation showing that job location as one of the pama properties where petitioner worked furthermore petitioner made a large cash withdrawal from account no around the same time as the delivery date on the invoices accordingly petitioner has substantiated business_expenses of dollar_figure for because we find that petitioner is entitled to deduct as business_expenses an amount equal to of his total pama gross_receipts see infra p we will treat these expenses as included in the expense deduction we allow for services for example pama’s vendor history for los brothers co for shows that pama issued checks for roofing asphalt painting and carport workdollar_figure petitioner testified that he purchased materials to complete work for pama although this testimony may be credible petitioner did not introduce any other credible_evidence to substantiate the purported materials expenses furthermore when questioned about a particular job he could not recall what materials he purchased or how much he spent he also testified that he may have used funds from checks designated as payments for materials for other purposes with respect to permit expenses he allegedly incurred petitioner testified as follows he received payment from pama for securing permits he would pay for the permits and pama would refund him the money and he used almost the full amounts of the checks designated as permit 27daljit kler a pama employee testified that when a pama property required construction work a pama employee would request proposals from petitioner and other contractors she further testified that petitioner was required to submit a proposed budget for each project itemizing the various costs petitioner did not introduce any copies of his proposals or budgets with respect to his work on pama properties payments for securing the permits petitioner did not introduce any credible_evidence to substantiate the purported permit expenses furthermore he testified that he used at least some of the permit payment checks for other purposes with respect to subcontracting expenses he allegedly incurred petitioner testified as follows he hired subcontractors to work on pama properties when necessary he hired subcontractors to perform asphalt concrete roofing framing landscaping stucco extensive painting and mold and mildew work he paid the subcontractors in cash and with checks after he paid the subcontractors the subcontractors would sign a lien release and when he hired subcontractors to work on a pama job he typically had a to profit margindollar_figure 28on its vendor histories pama identified framing work as facials 29ms kler testified that subcontractors who worked for petitioner on pama properties would demand payment from her for their work because petitioner had continued petitioner did not introduce any credible_evidence to substantiate the purported subcontracting expenses he did not introduce copies of canceled checks showing payments to subcontractors or the lien releases the subcontractors purportedly signed furthermore while petitioner testified as to the names of the subcontractors he hired for different pama projects he was unable to recall the subcontractors he hired for particular pama projects and he did not call any subcontractors to testify with respect to worker expenses that he allegedly incurred petitioner testified as follows he hired daily workers and that he paid them in cash and with checks he typically paid daily workers dollar_figure to dollar_figure a day but he paid some daily workers up to dollar_figure per day he did not keep any money from the checks that pama designated as payment for workers and the daily workers signed documents indicating that they were paid in full continued not paid them ms kler further testified that in some instances petitioner received full payment for projects that he failed to complete petitioner did not introduce any credible_evidence to substantiate the purported worker expenses he did not introduce any documents signed by the workers showing that petitioner actually paid the workers petitioner’s bank statements do not show any large cash withdrawals that can be tied to a particular project or the regular occurrence of cash withdrawals in similar amounts while petitioner testified as to the names of some of the individuals he hired as daily workers for pama jobs he did not call any of the workers to testify furthermore petitioner’s testimony was inconsistent at best for instance he testified that he occasionally hired daily workers to assist with inspections then later testified that the checks designated as payment for inspections constituted pure profit to him he also testified that he used checks designated for worker payment to pay other expenses and that the checks that pama designated as payment for labor were payments to petitioner personally petitioner also testified regarding his use of ray roy moorefield’s contractor’s license as follows because he did not have a contractor’s license petitioner arranged to use mr moorefield’s contractor’s license mr moorefield’s contractor’s license was under the name r r construction he agreed to pay mr moorefield of the contract_price for projects that required use of the contractor’s license and mr moorefield would secure permits for him in some instances petitioner did not introduce any credible_evidence to substantiate the purported expenses for use of mr moorefield’s contractor’s license he did not call mr moorefield to testify at trial he did not introduce any documentation showing payment to mr moorefield furthermore he did not testify as to which projects required him to use mr moorefield’s contractor’s license petitioner admitted that he did not maintain records of his business_expenses for the years at issue most of the records petitioner introduced to substantiate his reported expenses were either not credible or not sufficient to adequately substantiate any business_expenses his failure to call witnesses or introduce evidence within his control gives rise to the presumption that such evidence would be unfavorable see 6_tc_1158 aff’d 162_f2d_513 10th cir furthermore at trial he offered vague and inconsistent testimony particularly in regard to the purposes of the designated payments how pama identified the purpose of and calculated the amount of each designated payment and how he used the designated payments accordingly we find that petitioner has failed to substantiate most of his claimed business_expenses for the years at issue although petitioner urges us to adopt his proposed profit margin estimate petitioner offered only his own self-serving unverified testimony to support the estimate petitioner’s testimony alone is an inadequate basis for us to accept his proposed estimate of the amounts of his business_expenses for the years at issue see smith v commissioner tcmemo_2000_290 furthermore petitioner’s testimony at trial was inconsistent with the profit margin estimate set forth in his briefdollar_figure finally petitioner’s proposed profit margin estimate depends on this court finding that the pama worksheets properly designated the purpose and amount of each payment made to petitioner a finding that on the basis of the record we are unable to make accordingly we decline to apply the profit margin estimate petitioner proposed in his brief while petitioner has failed to introduce credible_evidence to substantiate the precise amounts of his business_expenses or allow us to accept his proposed profit 30for example petitioner proposed a profit margin with respect to the worker payments however he testified that he used funds from checks designated as worker payments to pay other expenses and that he occasionally retained the funds from those checks additionally petitioner used a profit margin with respect to payments designated as labor payments but he testified that the labor payments constituted pure profit to him margin estimate petitioner has introduced evidence that he incurred some business_expenses the record shows that petitioner made large cash withdrawals consistent with his testimony he introduced a number of invoices purportedly related to his construction businesses some of which provided credible_evidence of his business_expenses see supra note furthermore although we do not find petitioner’s testimony credible in all respects we find that petitioner credibly testified that he incurred some expenses in connection with the operation of his construction businesses given the nature of petitioner’s line of work it is clear to us that he incurred some business_expenses on the basis of petitioner’s testimony and the evidence in the record we are convinced that petitioner was operating a construction business and necessarily had a variety of expenses in connection with the operation of that business which would be allowed as deductions under sec_162 we may allow petitioner a reasonable amount of estimated deductions under sec_162 in connection with his construction businesses see friscia constr inc v commissioner tcmemo_2000_192 we find that petitioner is entitled to deduct business_expenses in an amount equal to of his total gross_receipts from pama for each of the years in issue this percentage is substantially lower than petitioner’s proposed expense percentage because we have absolutely no basis for estimating a higher percentage as we have observed in prior opinions in estimating the amount of a taxpayer’s business_expenses we bear heavily upon the taxpayer who failed to maintain and produce the required records see cohan v commissioner f 2d pincite therefore petitioner is entitled to deduct as business_expenses an amount equal to of his gross_receipts from pama for each of and iv petitioner’s liability for self-employment_tax a taxpayer’s self-employment_income is subject_to self-employment_tax sec_1401 and b self-employment_tax is assessed and collected as part of the income_tax must be included in computing any income_tax deficiency or overpayment for the applicable tax period and must be taken into account for estimated_tax purposes sec_1401 see also sec_1_1401-1 income_tax regs self-employment_income generally is defined as the net_earnings from self- employment derived by an individual dollar_figure sec_1402 sec_1402 defines net_earnings_from_self-employment as follows 31with respect to the old-age survivors and disability tax imposed by sec_1401 sec_1402 provides that a taxpayer’s self-employment_income shall not include that part of the net_earnings_from_self-employment which is in excess of i an amount equal to the contribution_and_benefit_base as determined under section of the social_security act which is effective for the calendar_year in which such taxable_year begins minus ii the_amount_of_wages paid to such individual during such taxable years the term net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business plus his distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member see also sec_1_1402_a_-1 income_tax regs income earned for services performed as an independent_contractor is self-employment_income see sec_1402 and 108_tc_130 during petitioner performed services for pama through his sole_proprietorship construction businesses he was an independent_contractor and not an employee of pama all of his unreported income for arose from his performance of services for pama accordingly all of petitioner’s unreported income for less the attributable deductions allowed is self-employment_income that is subject_to self-employment_tax during petitioner performed services for pama through his sole_proprietorship construction businesses he was an independent_contractor and not an employee of pama during petitioner also provided services to peter ortiz rci he received nonemployee compensation of dollar_figure from peter ortiz rci petitioner admitted that during he was self-employed accordingly all of petitioner’s unreported income for less the attributable deductions allowed is self-employment_income that is subject_to self-employment_tax v petitioner’s sale of the berkshire property gross_income includes all income from whatever source derived including gains derived from dealings in property see sec_61 gain from the sale_or_exchange of property must be recognized unless the code provides otherwise sec_1001 sec_1001 defines gain from the sale of property as the excess of the amount_realized on the sale of the property over the adjusted_basis of the property sold or exchanged see also sec_1_61-6 income_tax regs a amount_realized the first step in determining gain on the sale of property involves calculating the amount_realized the amount_realized is the sum of any money received plus the fair_market_value of any other_property received reduced by the expenses of selling the property see sec_1001 12_tc_235 aff’d 180_f2d_140 8th cir the amount_realized includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition sec_1_1001-2 income_tax regs selling_expenses include advertising expenses see sec_1 b i income_tax regs commissions see 60_tc_108 sec b i income_tax regs and deed and title preparation expenses see chapin v commissioner t c pincite sec_1 b i income_tax regs petitioner sold the berkshire property on date for dollar_figure respondent concedes that petitioner incurred the following selling_expenses a buyer’s credit of dollar_figure commissions of dollar_figure escrow charges of dollar_figure title charges of dollar_figure and a property disclosure settlement amount of dollar_figure accordingly respondent contends that petitioner may reduce his amount_realized by dollar_figure petitioner appears to contend that he incurred additional seller fees of dollar_figure the seller closing statement shows that part of the sale proceeds was used to satisfy various liabilities including a liability identified as the gmac mortgage with respect to the gmac mortgage the seller closing statement identifies the following costs payoff of the principal balance accrued interest prepayment recon fee interest late charge and other fees and costs the seller closing statement identifies the dollar_figure amount as other fees and costs - gmac mortgage petitioner has introduced no evidence regarding the meaning of other fees and costs he simply has identified the other fees and costs amount as seller fees in his brief without providing any explanation petitioner has failed to satisfy his burden of proving that he incurred additional selling_expenses and therefore he is not entitled to reduce his amount_realized by an additional dollar_figure accordingly we find that petitioner’s amount_realized from sale of the berkshire property was dollar_figure b adjusted_basis to calculate the gain realized from petitioner’s sale of the berkshire property we must subtract his adjusted_basis in the property from the amount he realized from its sale sec_1011 provides that a taxpayer’s adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property shall be its cost adjusted to the extent provided in sec_1016 see also sec_1012 a property’s cost is the amount_paid for such property in cash or other_property sec_1_1012-1 income_tax regs the term cost includes any indebtedness to the seller for the purchase_price of the property and any indebtedness to a third party secured_by the property as well as expenses a taxpayer incurs in acquiring the property 116_tc_211 the taxpayer may increase his basis in the property even if he does not personally assume the indebtedness see 331_us_1 if a taxpayer places a mortgage on property he already owns the mortgage generally does not affect the basis of the property see 16_tc_649 aff’d 198_f2d_327 2d cir under sec_1016 the basis_of_property must be adjusted for expenditures receipts losses or other items properly chargeable to capital_account the cost of improvements and betterments made to a taxpayer’s property are among the items properly chargeable to capital_account see sec_1_1016-2 income_tax regs the taxpayer has the burden of proving the basis_of_property for purposes of determining the amount of gain the taxpayer must recognize see 271_f2d_44 9th cir aff’g tcmemo_1957_193 rodriguez v commissioner tcmemo_2009_22 petitioner appears to argue that he had a basi sec_32 in the berkshire property of 32in a letter to respondent regarding the notice_of_deficiency mr turner wrote that petitioner had a basis in the berkshire property of dollar_figure on the form_4797 attached to his return petitioner reported that he had a basis in the berkshire property of dollar_figure in his brief petitioner contends that he had a basis in the berkshire property of dollar_figure in calculating his basis of dollar_figure petitioner included the following amounts the payoff amount of the gmac mortgage principal balance dollar_figure seller fees of dollar_figure escrow charges of dollar_figure title charges of dollar_figure commissions of dollar_figure and a buyer’s credit of dollar_figure as noted the escrow charges title charges commissions and buyer’s credit are expenses that reduce petitioner’s amount_realized on the sale of the berkshire property see supra pp although petitioner argued that he had a basis of dollar_figure on the form_4797 attached to his return petitioner abandoned this argument in his subsequent continued dollar_figure in the notice_of_deficiency respondent determined that petitioner had a basis of zero in the berkshire property however in respondent’s opening brief respondent appears to concede that petitioner had a basis of dollar_figure in the berkshire property by requesting a finding of fact that petitioner had a basis of dollar_figure moreover in respondent’s reply brief respondent abandons any argument that petitioner had a basis of zero in the property because respondent effectively has conceded that petitioner had a basis of dollar_figure in the berkshire property we find that petitioner had a basis of dollar_figure in the berkshire property c claimed itemized_deductions in his opening brief petitioner argues for the first time that he is entitled to itemized_deductions for the real_property_taxes and interest charges related to the sale of the berkshire property petitioner contends that he is entitled to deduct the following interest charges of dollar_figure dollar_figure dollar_figure and dollar_figure continued filings with this court accordingly we deem petitioner to have abandoned his argument that he had a basis in the berkshire property in excess of dollar_figure because the escrow charges title charges commissions and buyer’s credit properly are applied to reduce petitioner’s amount_realized we find petitioner’s argument to be that he had a basis of dollar_figure in the berkshire property 33the seller closing statement shows that the amounts petitioner claims as interest are related to the gmac mortgage as follows dollar_figure for accrued interest to date dollar_figure for prepayment dollar_figure for interest from continued property taxes and penalties of dollar_figure and supplemental taxes and penalties of dollar_figure petitioner did not attach a schedule a to his untimely filed return and he did not elect to itemize his deductions for that year see sec_63 he did not introduce any evidence at trial other than the closing statement regarding the payment of real_property_taxes or of the interest he did not introduce a form_1098 mortgage interest statement for with respect to the property taxes petitioner introduced no evidence to show which portions of the dollar_figure and dollar_figure amounts constituted taxes as opposed to penalties see sec_162 sec_1_162-21 income_tax regs most importantly petitioner did not give respondent any notice in his petition his pretrial memorandum or at trial that he was claiming these itemized_deductions in the reply brief respondent contends that petitioner untimely raised this issue and the parties did not try the issue by consent given the lack of evidence in the record and petitioner’s delay in raising the issue until his opening brief we conclude that petitioner did not timely raise the issue and we decline to continued may through date and dollar_figure for a late charge 34with respect to the property taxes petitioner acknowledges that he is not entitled to deduct the amount of property taxes paid for the period from may through date decide it see 96_tc_858 aff’d 959_f2d_16 2d cir 92_tc_376 aff’d 920_f2d_1196 5th cir d conclusion we find that petitioner’s amount_realized from the sale of the berkshire property was dollar_figure and that he had an adjusted_basis in the berkshire property of dollar_figure accordingly petitioner must recognize a short-term_capital_gain of dollar_figure with respect to his sale of the berkshire property vi petitioner’s filing_status sec_6013 authorizes spouses to elect to file a joint federal_income_tax return if they elect to do so the tax required to be shown on the return is computed on their combined income expenses and credits and their liability for the tax is joint_and_several see sec_6013 to qualify for the tax_rate applicable to joint filers a taxpayer must file a joint_return with his spouse pursuant to sec_6013 see sec_1 see also brunner v commissioner tcmemo_2004_187 aff’d 142_fedappx_53 3d cir w here the taxpayer has filed no return as of the date the case is submitted for decision no returns would be in the record and therefore no joint filing_status could be claimed 86_tc_433 n aff’d in part rev’d in part on another issue 851_f2d_1492 d c cir for neither petitioner nor mrs reynoso filed a federal_income_tax return accordingly we sustain respondent’s determination to use a married_filing_separately status for petitioner for dollar_figure see supra note vii additions to tax if the taxpayer assigns error to the commissioner’s determination that a taxpayer is liable for an addition_to_tax the commissioner has the burden under sec_7491 of producing evidence with respect to the liability of the taxpayer for the addition_to_tax see higbee v commissioner t c pincite to meet his burden of production the commissioner must come forward with sufficient evidence that it is appropriate to impose the addition_to_tax id once 35in his opening brief petitioner argues for the first time that if joint filing_status is disallowed for petitioner must report only half of his income because california is a community_property_state petitioner did not give respondent any notice in his petition his pretrial memorandum or at trial that he was claiming that he was obligated to report only half of his income petitioner’s failure to raise his community_property argument before briefing prejudiced respondent respondent did not introduce evidence or elicit testimony to rebut the statutory presumption that the income was community_property see in re jolly’s estate p cal or to support potential arguments under sec_66 or sec_879 see also 112_tc_183 we conclude therefore that petitioner did not timely raise the issue and we decline to decide it see 96_tc_858 aff’d 959_f2d_16 2d cir 92_tc_376 aff’d 920_f2d_1196 5th cir the commissioner meets his burden the taxpayer must come forward with evidence sufficient to persuade this court that the determination is incorrect id respondent has the burden_of_proof with respect to the increased additions to tax for because respondent asserted them in the amended answer see rule a respondent determined that petitioner is liable for additions to tax for failure to timely file a return for each year in issue under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 38_f3d_440 9th cir a failure to timely file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference toward filing boyle u s pincite the failure to timely file a return is not excused by the taxpayer’s reliance on an agent to file the required return see id pincite petitioner stipulated that he did not timely file returns for the years at issue in addition respondent introduced forms certificate of assessments payments and other specified matters for and which confirm that petitioner failed to timely file returns for the years at issue consequently we conclude that respondent has satisfied his burden of production under sec_7491 and petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is erroneous petitioner appears to argue that his failure to timely file his returns was due to reasonable_cause because he relied on his accountant mr turner to prepare and file returns for the years at issue even if we were to accept petitioner’s testimony regarding his relationship with mr turner as credible which we do not petitioner’s reliance on mr turner does not excuse petitioner from responsibility to timely file his returnsdollar_figure accordingly we sustain respondent’s determinations as to the sec_6651 additions to tax for and respondent also determined that petitioner is liable for additions to tax for failure_to_pay_tax shown on a return under sec_6651 sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a 36we note that petitioner failed to file returns for and petitioner’s pattern of noncompliance weighs against a finding of reasonable_cause see 88_tc_1175 taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause and not willful neglectdollar_figure a failure to pay will be considered due to reasonable_cause if the taxpayer makes a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless unable to pay the tax or would suffer undue_hardship if he paid on the due_date see sec_301_6651-1 proced admin regs the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return that satisfies the requirements of sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir respondent introduced into evidence substitutes for returns that satisfy the requirements of sec_6020 as well as the forms the substitutes for returns and the forms establish that petitioner failed to pay the tax shown on the substitutes for returns respondent has satisfied his burden of production 37the sec_6651 addition_to_tax is of the amount of tax_shown_on_the_return with an additional per month during which the failure to pay continues up to a maximum of under sec_7491 petitioner did not introduce any evidence that he was unable to pay the taxes owed or that he would have suffered undue_hardship if he had paid the taxes on the due dates accordingly we sustain respondent’s determinations as to the sec_6651 additions to tax respondent also determined that petitioner is liable for additions to tax for failure to pay estimated_tax under sec_6654 sec_6654 imposes an addition_to_tax on an individual who underpays his estimated taxdollar_figure the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 and d in general each required_installment of estimated_tax is equal to of the required_annual_payment sec_6654 a taxpayer has an obligation to pay estimated_tax only if he has a required_annual_payment wheeler v commissioner t c pincite see also 121_tc_308 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his tax for such year see sec_6654 or sec_38unless a statutory exception applies the sec_6654 addition_to_tax is mandatory see sec_6654 e 91_tc_874 and sec_6654 does not contain a general exception for reasonable_cause or absence of willful neglect see 75_tc_1 petitioner does not contend that any of the statutory exceptions under sec_6654 are applicable to this case if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that return see sec_6654 see also sec_6654 b and c if after the commissioner issues a notice_of_deficiency for a taxable_year a taxpayer files a return for that year showing no tax due the court will disregard the return for purposes of determining whether the taxpayer satisfies the return-filed safe_harbor of sec_6654 mendes v commissioner t c pincite respondent introduced evidence to prove that petitioner was required to file federal_income_tax returns for that petitioner failed to file returns for and and failed to timely file a return for and that petitioner did not make any estimated_tax payments for and because petitioner did not file a return for petitioner’s required_annual_payment for was equal to of the tax shown on his return for that year at issue or if no return was filed of his tax for the year see sec_6654 we disregard petitioner’s untimely filed return because it was filed after respondent mailed the notice_of_deficiency for mendes v commissioner t c pincite respondent has produced sufficient evidence to demonstrate that petitioner had a required_annual_payment for equal to of his tax for the year that petitioner did not make any estimated_tax payments for and that petitioner is liable for the sec_6654 addition_to_tax for petitioner does not contend that any statutory exception to the addition_to_tax applies accordingly we sustain respondent’s determination as to the sec_6654 addition_to_tax for we reach a different conclusion with respect to however petitioner failed to file a return for but he filed a return for before respondent mailed the notice_of_deficiency for on petitioner’s return he reported total_tax of dollar_figure after petitioner subtracted his credits against tax from his total_tax figure he calculated that he had zero tax due and requested a refund see supra note see also sec_6654 for purposes of deciding petitioner’s tax_liability for we look to his tax_liability after adjustments for credits against tax see sec_6654 accordingly petitioner’s return showed no tax_liability and therefore petitioner did not have a required_annual_payment for 39furthermore we note that a taxpayer’s estimated_tax liability is determined on the basis of the original tax_return and not on the basis of the notice_of_deficiency or our decision with respect to the taxpayer’s ultimate liability see 121_tc_308 the taxpayer may rely on an untimely filed original return provided that the return was filed before the issuance of the notice_of_deficiency see ellis v commissioner tcmemo_2007_207 aff’d in part and rev’d in part 346_fedappx_346 10th cir while petitioner filed his return after respondent issued the notice_of_deficiency for petitioner filed the return before respondent mailed him the notice_of_deficiency for accordingly we do not sustain respondent’s determination as to the sec_6654 addition_to_tax for we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
